DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/30/2021.  The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1 - 10 are pending in this Office Action.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-2, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Doohwan et al., (JP 2017041855 A, see English translation) hereinafter “Doohwan” in view of Akihide Sano et al., (US 2011/0002689 A1) hereinafter “Sano”. 
Regarding claim 1, Doohwan disclose a wavelength-division multiplexing optical transmission system comprising (Doohwan: Fig. 1-2, 7, WDM transmission system, transmitters [elements: 11-13 and 3], fiber 3, receiver [elements: 4, 51-53, 6, 7, 81-83] see pages 1-4 of English translation): 
a transmitter configured to generate one channel signal by wavelength-division multiplexing a plurality of subcarrier signals so as to overlap each other, and transmit (Doohwan: Fig. 1-2, 7, WDM multicarrier transmitter 11, 12, 13, generates plurality of subcarrier signals 1, 2, 3, over fiber channel … in order to prevent transmission rate from being lowered or reduction is avoided by using the concept of overlap and save as taught by Reference 1, see pages 2-3, 4 and 7, 10 of English translation); and 
a receiver configured to separate a received channel signal into subcarrier signals (Doohwan: Fig. 1-2, 7, demultiplexer/mode converter 6, receiver 51-53, subcarrier extraction / frequency conversion that extracts a subcarrier 7, see pages  2-3 of English translation), and performs equalization using an MIMO equalizer including a frequency- domain MIMO equalizer and a time-domain MIMO equalizer on each of the separated subcarrier signals (Doohwan: Fig. 1-2, 7, there are number subcarriers processing units 81-83, each perform MIMO equalization processing unit 811 (see Fig. 2 for detail),  the 8121, 8122, and 8123 (see detail in Fig. 2) perform the phase/ frequency offset compensation for each received signal and demodulate the signals 1-3, Signals 1SC- 3SC, the determination units 8131, 8132, and 8133 output the determination results to the MIMO equalization processing unit 811 in order to use them for the equalization coefficient update, including perform time domain equalization (TDE) and fast FDE (Frequency Domain Equalization), see pages 2, 3 -4, of English translation).
However, Doohwan disclose in order to prevent transmission rate from being lowered or reduction is avoided by using the concept of overlap and save as taught by Reference 1, but does not expressly disclose a plurality of subcarrier signals so as to overlap each other.
Sano disclose a plurality of subcarrier signals so as to overlap each other (Sano: Fig. 1-4, plurality of subcarrier signals SC-A, SC-B overlapping so as to overlap each other, ¶¶ [0131], [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chan to include a plurality of subcarrier signals so as to overlap each other as taught by Sano because even by overlapping the adjacent channels with each other for increasing the traffic over the transmission fiber for improving spectral efficiency the technique such ODFM after signal is transfer can be extracted without  interference. Thus, it is expected to use this technique for next-generation optical communication.   [MPEP 2143.I (A-D).
Regarding claim 9, is interpreted and rejected the same as claim 1.  
Regarding claim 10, is interpreted and rejected the same as claim 1.  
Regarding claim 2, the combination of Doohwan disclose the wavelength-division multiplexing optical transmission system according to Claim 1, wherein the time-domain MIMO equalizer is placed in a subsequent stage of the frequency-domain MIMO equalizer (Doohwan: Fig. 1-2, 7, the equalization coefficient calculation unit 8112 updates the equalization coefficient of the FDE before the TDE see page 3-4,10, further Sano disclose Fig. 17, a discrete Fourier transform unit 31 applies a discrete Fourier transform to convert it into a signal in the frequency domain, an equalization unit 32 applies phase rotation given by Equation (2) to the respective frequency components, and an inverse discrete Fourier transform unit 33 applies an inverse discrete Fourier transform to convert it into a signal in the time domain, ¶¶ [0176]).  
Regarding claim 8, the combination of Doohwan disclose the wavelength-division multiplexing optical transmission system according to Claim 1, wherein the transmitter multiplexes a plurality of channel signals by wavelength-division multiplexing and transmits the channel signals (Doohwan: Fig. 1-2, 7, WDM multicarrier transmitter 11, 12, 13, generates plurality of subcarrier signals 1, 2, 3, over fiber channel … in order to prevent transmission rate from being lowered or reduction is avoided by using the concept of overlap and save as taught by Reference 1, see pages 2-3, 4 and 7, 10 of English translation).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Doohwan in view of Sano and further in view of Steve J. Shattil (US 2004/0086027 A1) hereinafter “Shattil”. 
Regarding claim 3, the combination of Doohwan disclose the wavelength-division multiplexing optical transmission system according to Claim 1, but does not expressly disclose wherein a plurality of time-domain MIMO equalizers are placed respectively for the subcarrier signals.
However, Shattil disclose wherein a plurality of time-domain MIMO equalizers are placed respectively for the subcarrier signals (Fig. 6B, receiver 601, may be adapted to perform MIMO (e.g., array) processing. A received signal is separated into a plurality of orthogonal sub-carrier components by a time-domain to frequency-domain converter 603, such as a Fourier transform. Frequency-domain equalization, ¶¶ [0156]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Doohwan to include a plurality of time-domain MIMO equalizers are placed respectively for the subcarrier signals as taught by Shattil because the plurality of time or frequency domain at the receiver will compensate the increase interference that is not limited to nearby pulses because the side-lobe structure is periodic.  See paragraph [0103], [MPEP 2143.I (A-D).
Regarding claim 4, the combination of Doohwan disclose wavelength-division 
However, Shattil disclose wherein the frequency-domain MIMO equalizer further includes a wavelength dispersion compensating filter (Fig. 6B, receiver 601, A received signal frequency-domain converter 603, such as a Fourier transform. Frequency-domain equalization, may be perform filtering such as frequency components produced by a filter bank or an FFT to compensate for dispersion and co-channel interference, ¶¶ [0156], [0202]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Doohwan to include the frequency-domain MIMO equalizer further includes a wavelength dispersion compensating filter as taught by Shattil because the weights may be adapted relative to one or more channel and/or data-quality measurements. The weights may be configured relative to data-processing measurements, such as hard-decision, soft-decision, and/or iterative feedback decision processing and wavelength dispersion compensate. 
Allowable Subject Matter








Claims 5 -7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636